..
....-




                       ARMED SERVICES BOARD OF CONTRACT APPEALS

        Appeal of --                                          )
                                                              )
        John Shaw LLC d/b/a Shaw Building Maintenance )           ASBCA No. 613 79
                                                      )
        Under Contract No. AAFES REZ-09-002-10-026 )

        APPEARANCE FOR THE APPELLANT:                             Mr. John Shaw, Jr.
                                                                   Owner

        APPEARANCES FOR THE GOVERNMENT:                           Raymond M. Saunders, Esq.
                                                                   Army Chief Trial Attorney
                                                                  CPT John M. McAdams III, JA
                                                                   Trial Attorney

                  OPINION BY ADMINISTRATIVE JUDGE MCILMAIL ON THE
                  GOVERNMENT'S MOTION TO DISMISS CERTAIN CLAIMS

                 In 20 I 0, the parties contracted for appellant to provide janitorial services at
        Eielson Air Force Base (R4, tab I at 3). The contract expired on May 31, 2013 (R4,
        tab 2 at I). In March 2017, appellant presented to the contracting officer a certified
        claim for $419,781.01, consisting of: (1) $9,045.84 in equipment losses; (2) $2,009.77
        in Prompt Payment Act interest; and (3) $408,725.40 in punitive damages (R4, tab 13
        at 4 ). In August 2017, the contracting officer denied the claim (R4, tab 14 at 3).
        Appellant appealed, requesting, apparently: (1) $9,045.84 in equipment losses;
        (2) $2,009.77 in Prompt Payment Act interest; (3) $408,725.40 in punitive damages;
        and, (4) $1,882,002.00 in "missed opportunities" from contracts not obtained from
        third-parties, allegedly because of the government's administration of its contract with
        appellant (comp I. at 2; app. resp. at 7).

                                               DECISION

               The government moves for dismissal of appellant's claims for punitive damages
        and "missed opportunities." Regarding the latter, the attenuation of the connection
        between the government's administration of the contract and appellant's claim,
        essentially for monies allegedly lost under contracts that appellant did not enter with
        third-parties, is one for a type of consequential damages that are too remote and
        speculative to be recovered against the government. See Simplix, ASBCA No. 52570,
        06-1 BCA ,i 33,240 at 164,727 (citing CACI International, Inc., ASBCA Nos. 53058,
        54110, 05-1 BCA ,i 32,948 at 163,253). Consequently, appellant's claim for
        $1,882,002.00 in "missed opportunities" is dismissed. See Garbage Disposal & Trash
        Services, Inc., ASBCA No. 43006, 93-1 BCA ,i 25,465 at 126,831-32. In addition, we
'"'.


       have no authority to award punitive damages; consequently, appellant's claim for
       $408,725.40 in punitive damages is dismissed for lack of subject matter jurisdiction.
       See Consolidated Defense Corp., ASBCA No. 52315, 03-1BCA132,099 at 158,668.

              The government's motion is granted.

              Dated: 8 March 2018




                                                         TIMOTHY . M G ~
                                                         Administrative Judge
                                                         Armed Services Board
                                                         of Contract Appeals


                                                         I concur



        RICHARD SHACKLEFORD                              J. REID PROUTY
        Administrative Judge                             Administrative Judge
        Acting Chairman                                  Vice Chairman
        Armed Services Board                             Armed Services Board
        of Contract Appeals                              of Contract Appeals


              I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
       Services Board of Contract Appeals in ASBCA No. 61379, Appeal of John Shaw LLC
       d/b/a Shaw Building Maintenance, rendered in conformance with the Board's Charter.

             Dated:



                                                         JEFFREY D. GARDIN
                                                         Recorder, Armed Services
                                                         Board of Contract Appeals




                                                  2